IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD NO. 1231-07


KERMIT MAXWELL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
because the original petition is not accompanied by 11 copies.  The petition for discretionary
review also violates Rule of Appellate Procedure 68.4(i), because it does not contain a
complete copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the Court
of Criminal Appeals of Texas  within thirty (30) days after the date of this order.
En banc.

Delivered:   January 16, 2008.
Do Not Publish.